DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim limitations regarding:
The opening of a tool driving region either before or after insertion of a tool,
The closing of a tool driving region either before or after insertion of a tool,
are not discussed in the disclosure in any meaningful way.  As a matter of fact, the words open, opening, and closing do not even appear in the specification. In summation, the application at hand claims a method of using this device, yet the specification does not provide any reasonable discussion of the claimed method steps.  The Examiner recommends the removal of the portions which violate this requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the limitation “the first tool engaging region or the second tool engaging region” lack antecedent basis in the claim.  In the interest of compact prosecution, the Examiner will interpret this to define any region that is in contact with either the first or second tool.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the use of the third tool, as well as the drive shaft and driving regions that allow for the use of a third tool.  While this may sound like a rather simple feature, nothing in the prior art allows for the use of a third tool in a similar system.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was the cited Umber, (US 5,893,851), which while very similar, contains the ability to use only 2 tools rather than 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umber, (US 5,893,851).

Regarding claim 1, Umber discloses: A method of connecting and driving a plurality of tools to a drive shaft (Fig. 1, surgical instrument 10), comprising: 
opening a first tool driving region (Col. 4, line 15 – line 28 describe a first mode of operation.  This mode includes the use of a cam sleeve which is manipulated to allow for the insertion of the first tool - Col. 4, line26, “Whenever a surgical implement is to be installed, changed or replaced, collar 90 is moved to the disengaged or retracted position as previously described.”); 
inserting a first tool (Fig. 5, implement 28) into the drive shaft (Col. 4, line26) (Fig. 1, surgical instrument 10); 
closing the first tool driving region to engage the first tool (Col. 4, line26); 
after closing the first tool driving region to engage the first tool (Col. 4, line26): 
opening the first tool driving region to disengage the first tool (Col. 4, line26); 
removing the first tool from the drive shaft (Col. 4, line26); 
 inserting a second tool into the drive shaft to engage a second tool (Abstract, “second implement”) driving region within the drive shaft (Col. 4, line 27 – line 38 “ In operation with a second mode, an operator must forcibly slide collar 142 rearward toward spindle 12. This operation permits balls 122 to move freely away from recess 134 of sleeve 22 so that tool 132 may be removed. Tool support sleeve 144 may be removed at the same time as described above in the first mode for sleeve 22. Similarly, whenever a surgical implement is to be installed, changed or replaced, collar 142 is moved to the disengaged or retracted position as previously described.”);  
and closing the first tool driving region to engage the second tool (Col. 4, line 27 – line 38).

Regarding claim 5, Umber further discloses: opening the first tool driving region (Col. 4, line 15 – line 28 describe a first mode of operation.  This mode includes the use of a cam sleeve which is manipulated to allow for the insertion of the first tool - Col. 4, line26, “Whenever a surgical implement is to be installed, changed or replaced, collar 90 is moved to the disengaged or retracted position as previously described.”) includes moving a biasing mechanism (Fig. 1, Collar Mechanism 90) in a first axial direction to overcome a biasing force (Fig. 1, coiled spring 92); wherein closing the first tool driving region to engage the first tool (Col. 4, line 15 – line 28 describe a first mode of operation.  This mode includes the use of a cam sleeve which is manipulated to allow for the insertion of the first tool - Col. 4, line26, “Whenever a surgical implement is to be installed, changed or replaced, collar 90 is moved to the disengaged or retracted position as previously described.”) includes releasing the biasing mechanism (Collar Mechanism 90) to allow the biasing force to move the biasing mechanism to a biased position.

Regarding claim 6, Umber further discloses: the biasing mechanism moves  (Fig. 1, coiled spring 92), when in a biasing position, moves at least one of the first tool engaging region (Fig. 1, base 16) or the second tool engaging region (Fig. 1, Tubular shaft 43) towards the other of the first tool engaging region or the second tool engaging region.

Regarding claim 7, Umber further discloses: performing a first portion of a procedure with the first tool (This represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As the prior art device accomplishes the end result of the intended use, the claim limitation is met)
 after closing the first tool driving region to engage the first tool  (Col. 4, line 15 – line 28 describe a first mode of operation.  This mode includes the use of a cam sleeve which is manipulated to allow for the insertion of the first tool - Col. 4, line26, “Whenever a surgical implement is to be installed, changed or replaced, collar 90 is moved to the disengaged or retracted position as previously described.”); and performing a second portion of the procedure with the second tool (This represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As the prior art device accomplishes the end result of the intended use, the claim limitation is met) after closing the first tool driving region to engage the second tool  (Col. 4, line 27 – line 38 “ In operation with a second mode, an operator must forcibly slide collar 142 rearward toward spindle 12. This operation permits balls 122 to move freely away from recess 134 of sleeve 22 so that tool 132 may be removed. Tool support sleeve 144 may be removed at the same time as described above in the first mode for sleeve 22. Similarly, whenever a surgical implement is to be installed, changed or replaced, collar 142 is moved to the disengaged or retracted position as previously described.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731